Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-13, 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,677,282 in view of Haibing CN209009975. 10,677,282 discloses triangular flat plate, first and second openings, securement opening, and a first and second hook, a piece of material including openings, hook spacing, 10, 677, 282 discloses all of the limitations of the claimed invention except for the first and second hooks are made of generally cylindrical material.  Haibing discloses a system comprising an attachment device including: a generally triangular, generally flat plate having first, second and third corners, wherein the plate is a single piece of flat material and lacks any flanges or protrusions coupled thereto or extending therefrom, besides any hooks which may be coupled to the piece of material or extend from the piece of material that are not integrally and unitarily formed with the plate, the plate further having a securement opening positioned adjacent to the first corner, a first hook (opening positioned adjacent to the second corner, and a second hook opening positioned adjacent to the third corner; a first hook (left lower corner 4-6)  directly received through the first hook opening and movably coupled to the plate adjacent to the second corner; and a second hook (right lower corner 4-6) directly received through the second hook opening and movably coupled to the plate adjacent to the third corner, wherein the first and second hooks are each aligned in a plane oriented generally perpendicular to a plane of the generally flat plate, and wherein the securement opening is larger than the first hook opening and larger than the second hook opening; the system of claim  1 wherein the first and second hooks are each made of a generally cylindrical material having a radius generally corresponding to a radius of the associated hook opening such that each hook is closely received in the associated hook opening and retained in the alignment wherein each hook is aligned in a plane oriented generally perpendicular to the plane of the generally flat plate; the system of claim 1 wherein said plate is generally shaped as non- equilateral isosceles triangle in front view, and wherein said securement opening is positioned adjacent to a vertex of said triangle, and wherein the first and second hooks are both positioned adjacent to a base edge of said triangle; the system of claim 1 wherein each corner is a rounded corner; the system of claim 1 wherein the plate lacks any openings, sized to receive the first or second hook therethrough, positioned along an outer edge of the plate between the first hook opening and the securement opening, and lacks any openings, sized to receive the first or second hook therethrough, positioned along another outer edge of the plate between the second hook opening and the securement opening; the system of claim 1 wherein the first and second hook openings, and the securement opening, are each positioned entirely internally in the plate such that an entire outer perimeter of each hook opening and the securement opening is surrounded by material of the plate; the system of claim 1 wherein a base end of the first hook and a base end of the second hook are spaced apart by a multiple of a hook spacing distance, and wherein the system further comprises a generally flat, planar piece of material (02) having regularly spaced openings (05), wherein the openings of said piece of material are spaced apart, on center, by said hook spacing distance; the system of claim 8 wherein each hook (4, 5, 6) extends through one of said openings of said piece of material to secure said attachment device to said piece of material (02). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 10,677,282 to have included the first and second hooks are made of generally cylindrical material as taught by Haibing for the purpose of providing a stable and secure means of supporting the device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 11, 12, 13, and 22 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cao CN 207061637. Cao discloses a system comprising an attachment device including: a generally triangular, generally flat plate having first, second and third corners, wherein the plate is a single piece of flat material and lacks any flanges or protrusions coupled thereto or extending therefrom, besides any hooks which may be coupled to the piece of material or extend from the piece of material that are not integrally and unitarily formed with the plate, the plate further having a securement opening positioned adjacent to the first corner, a first hook opening positioned adjacent to the second corner, and a second hook opening positioned adjacent to the third corner; a first hook directly received through the first hook opening and movably coupled to the plate adjacent to the second corner; and a second hook directly received through the second hook opening and movably coupled to the plate adjacent to the third corner, wherein the first and second hooks are each aligned in a plane oriented generally perpendicular to a plane of the generally flat plate, and wherein  by material of the plate; 
[AltContent: textbox (securement structure (2))]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    153
    692
    media_image1.png
    Greyscale

[AltContent: textbox (1st hook opening (4)   hook opening  2nd hook opening)][AltContent: textbox (1st hook       3rd hook     2nd hook)]


Claim(s) 1, 4, 8, 9, 11, 13, 19, 21, and 22 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Haibing CN209009975. Haibing discloses a system comprising an attachment device including: a generally triangular, generally flat plate having first, second and third corners, wherein the plate is a single piece of flat material and lacks any flanges or protrusions coupled thereto or extending therefrom, besides any hooks which may be coupled to the piece of material or extend from the piece of material that are not integrally and unitarily formed with the plate, the plate further having a securement opening positioned adjacent to the first corner, a first hook (opening positioned adjacent to the second corner, and a second hook opening positioned adjacent to the third corner; a first hook (left lower corner 4-6)  directly received through the first hook opening and movably coupled to the plate adjacent to the second corner; and a second hook (right lower corner 4-6) directly received through the second hook opening and movably coupled to the plate adjacent to the third corner, wherein the first and second hooks are each aligned in a plane oriented generally perpendicular to a plane of the generally flat plate, and wherein the securement opening is larger than the first hook opening and larger than the second hook opening; the system of claim  1 wherein the first and second hooks are each made of a generally cylindrical material having a radius generally corresponding to a radius of the associated hook opening such that each hook is closely received in the associated hook opening and retained in the alignment wherein each hook is aligned in a plane oriented , by said hook spacing distance; the system of claim 8 wherein each hook (4, 5, 6) extends through one of said openings of said piece of material to secure said attachment device to said piece of material (02).  
[AltContent: textbox (1st hook opening    securement opening         2nd hook opening   1st hook(41)   2nd hook (41)
                              larger than hook openings)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    332
    369
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    270
    339
    media_image3.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: textbox (piece of material (02)
opening of said piece of material (05))]
    PNG
    media_image4.png
    435
    380
    media_image4.png
    Greyscale

Claim(s) 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rabine 5,624,113. Rabine discloses a system comprising: 44837-5479-8531.1Serial No. 16/862,094 Attorney Docket No. 098127-OOOO1USCN1Amendmentan attachment device including a generally flat plate (2) having a securement structure (upper hole 13), a first hook movably coupled to the plate and a second hook (left 12, 10) movably coupled to the plate, wherein a base end of the first hook and a base end of the second hook are spaced apart by a multiple, of either one or two, of a hook spacing distance; and a piece of material (11) having a plurality of openings (opening in fence links 11) , wherein the by secure the attachment device to the piece of material.  

    PNG
    media_image5.png
    397
    428
    media_image5.png
    Greyscale

Claim(s) 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Smith 7,331,881. Smith discloses a system comprising: 44837-5479-8531.1Serial No. 16/862,094 Attorney Docket No. 098127-OOOO1USCN1Amendmentan attachment device including a generally flat plate (1) having a securement structure (61), a first hook (left upper 10 or left lower hook 38) movably coupled to the plate and a second hook (right upper 10 or right lower 38) movably coupled to the plate, wherein a base end of the first hook and a base end of the second hook are spaced apart by a multiple, of either one or two, of a hook spacing distance; and a piece of material (link chain fence) having a plurality of openings (opening in fence links) , wherein the openings of said piece of material are spaced apart, on center, by the hook spacing distance, wherein each hook is received by secure the attachment device to the piece of material

    PNG
    media_image6.png
    489
    568
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Cao CN 207061637 in view of Davis 5,533,848. Cao discloses all of the limitations of the claimed invention except for wherein the first and second hooks are each generally "S" shaped. Davis teaches that it is known to have first and second hooks are each generally "S" shaped (35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to have made the shackle hook as a “S” shaped hook as taught by Davis since such a modification is a known equivalent structure known in the art.  Therefore, because these two hooks were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to used the “S” hook instead of the shackle hook.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haibing CN209009975 in view of Davis 5,533,848. Haibing discloses all of the limitations of the claimed invention except for wherein the first and second hooks are each generally "S" shaped. Davis teaches that it is known to have first and second hooks are each generally "S" shaped (35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haibing to have made the shackle hook as a “S” shaped hook as taught by Davis since such a modification is a known equivalent structure known in the art.  Therefore, because these two hooks were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to used the “S” hook instead of the shackle hook.
s 7, 15, 18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haibing CN209009975. Haibing discloses all of the limitations of the claimed invention except for the first hook and a base end of the second hook are spaced apart by a multiple of a hook spacing distance, and wherein the hook spacing distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches or the hook spacing distance is about 2 inches or about 3 inches. It would have been obvious an obvious matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haibing to have made the hook spacing distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches or the hook spacing distance is about 2 inches or about 3 inches depending on the size of the triangle plate and the size of the piece of material being supported or suspended by the attachment device/system in order to securely support the piece of material (see Brislin 10,472,851). 
Claims 1, 4, 5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handweger 2013/0305494 in view of Haibing CN209009975, as discussed above. Handweger discloses a flat plate (see paragraph 0026), and a securement opening (near 116), a first hook (130) being an “S” hook, and a second hook (see claim 18) being an “S” hook, a piece of material wherein each hook extends through one of said openings of the piece of material (chain link fence). Handweger discloses all of the limitations of the claimed invention except for the flat plate is a generally triangular, generally flat plate having first, second and third corners, wherein the plate is a single piece of flat material and lacks any flanges or protrusions coupled .  
[AltContent: textbox (1st hook opening    securement opening  2nd     hook opening   1st hook(41)   2nd hook (41)
                              larger than hook openings)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    332
    369
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    270
    339
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Handweger to have made the flat plate being a generally triangular, generally flat plate having first, second and third corners, wherein the plate is a single piece of flat material and lacks any flanges or protrusions coupled thereto or extending therefrom, besides any hooks which may be coupled to the piece of material or extend from the piece of material that are not integrally and unitarily formed with the plate, the plate further having a securement opening positioned adjacent to the first corner, a first hook opening positioned adjacent to the second corner, and a second hook opening positioned adjacent to the third corner; a first hook directly received through the first hook opening and movably coupled to the plate adjacent to the second corner; and a second hook directly received through the second . 
 	Claims 7, 15, 16, 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handweger 2013/0305494 in view of Haibing CN209009975 in view of Brislin 10,472,851. Handweger in view of Haibing discloses all of the limitations of the claimed invention except for the first hook and a base end of the second hook are spaced apart by a multiple of a hook spacing distance, and wherein the hook spacing distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches or the hook spacing distance is about 2 inches or about 3 inches. Brislin teaches that it is known to have a conventional chain link fence system having conventional spacing which would conventionally include a spacing distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches or the hook spacing distance is about 2 inches or about 3 inches wherein one hook member (11) is spaced from other hook member (13) by a hook spacing distance which would conventionally include distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches or the hook spacing distance is about 2 inches or about 3 inches to allow the attachment . 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabine 5,624,113. in view of Brislin 10,472,851. Rabine discloses all of the limitations of the claimed invention except for the first hook and a base end of the second hook are spaced apart by a multiple of a hook spacing distance, and wherein the hook spacing distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches. Brislin teaches that it is known to have a conventional chain link fence system having conventional spacing which would conventionally include a spacing distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches, wherein one hook member (11) is spaced from other hook member (13) by a hook spacing distance which would conventionally include distance is between about 1 3/4 inches and about 2 1/4 inches, or between about 2 3/4 inches and about 3 1/4 inches or the hook spacing distance is about 2 inches or about 3 inches to allow the attachment device (1) to attach to the fence . 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631